DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.
 Response to Amendment
Applicant’s amendment filed 29 November 2021 amends claims 1, 5, 10, 20, and 24. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “The present subject matter provides a technique to wipe the key and content from the protected memory, which may be useful to rework a defective board and reuse the managed memory storage device…or to reset the storage device back to factory conditions.” This argument has been fully 
Additionally, while Sela (U.S. Publication No. 2020/0014544 discloses non-volatile memory that includes a plurality of arrays (Figure 3 & [0042]) such that the non-volatile memory includes an RPMB (Figure 6, element 676 & [0060]: RPMB reads on the claims protected memory region). The RPMB stores data in a manner that protects the data from unauthorized changes by separately utilizing read and write keys to authenticate write and read access to the RPMB ([0021]: write access can be limited to only a single entity and as such, under normal operation, write access would not be accessible. This would prevent stored data from being erased) where the keys can be programmed by the host ([0049]-[0050]). However, Sela specifically discloses that the keys persist across resets ([0064]). As such, the keys described in Sela would not be erasable as current required by the claims.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Marvin L. Beekman (Reg. No. 38,377) on 06 December 2021.
The application has been amended as follows: 
Claim 10.	(Currently Amended) A method performed using a managed memory device having protected memory, wherein the protected memory region is configured, under normal operation, to prevent data stored within the protected memory region from being erased, to only allow the data to be read or written using successfully authenticated read and write accesses, and to prevent access to a dedicated sub region, wherein the managed memory device is configured to be paired with a host, read and write accesses to the protected memory are authenticated using a protected memory key set by the host, the protected memory includes the dedicated sub region which is established by the host, and the protected memory key does not enable access to content of the dedicated sub region, the method comprising:	providing an exclusive and secure access to the sub region within the protected memory of the managed memory device, including issuing an authenticated command to the sub region,	wherein issuing the authenticated command includes signing the command with a sub region key provided by an OEM of the memory device and shared with the host that established the sub region, and	wherein the managed memory device is configured to grant access to the sub region within the protected memory in response to receiving the authenticated command,
wherein the method further comprises wiping Replay Protected Memory Block (RPMB) keys and data in the protected memory region with the granted access to the sub region.

	Cancel claim 11.
Claim 20.	(Currently Amended) A method implemented to manage device unique keys for a plurality of devices, comprising:	accessing a device ID for one device of the plurality of devices;	accessing a master key; and	generating a device unique key for the one device of the plurality of devices using the master key and the device unique ID; [[and]]	enabling an authenticated command to be issued to a hidden sub region within protected memory, wherein the protected memory ; and
	wiping the protected memory key and the data in the protected memory using the authenticated command.

Claim 21.	(Currently Amended)    The method of claim 20, further comprising using the device unique key to initialize the device by storing the device unique key in [[a]] the protected memory 

Claim 22.	(Currently Amended) The method of claim 20, wherein the protected memory 

Claim 24.	(Currently Amended) A method, comprising:	managing device unique keys for a plurality of devices, including accessing a device ID for one device of the plurality of devices, accessing a master key, and generating a device unique key for the one device of the plurality of devices using the master key and the device unique ID; and	enabling an exclusive and secure access to a sub region within a protected memory region of the one device by enabling an authenticated command to be issued to the sub region, wherein the protected memory region is configured, under normal operation, to prevent data stored within the protected memory region from being erased, to only allow the data to be read or written using successfully authenticated read and write accesses, and to prevent access to the sub region within the protected memory region, wherein read and write accesses to the protected memory region are authenticated using a protected memory key set by a host paired with the one device, and the authenticated command is signed with the device unique key for the one device and the one device is configured to grant access to the sub region within the protected memory region in response to receiving the authenticated command; and
	wiping the protected memory key and the data in the protected memory region using the authenticated command.


Allowable Subject Matter
Claims 1-10,12-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner’s Reason for Allowance, Applicant’s reply dated 29 November 2021 makes evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, Applicant’s arguments filed 29 November 2021, with respect to the amended claim language, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (See MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437